J- l

                               JAMARIOS L. CANTOR
                            1171951 Robertson Unit            CA=rc: ot.-1--3 ...,(
                                  12071 FM 3522
                           Abilene, Texas 79601-8799          F-IL.E IN WRIT FILE
                                                              BY:      ~
April 17, 2015
Honorable Abel Acosta, Clerk
Court of Criminal Appeals    .
P.O. Box 12308 - c Capitol Station
Austin, Texas 78711-2308
RE:    EX:-: PARTE JAMARIOS LECHRISTOPHER CANTON
       Court of-Criminal Appeals Nc. BR-81,430-02
       Trial Court Case No. F-1017409        ·
Dear Mr. Acosta:
     Enclosed you will find the original and one carbon copy of my
NOTICE TO THE COURT that I ask be promptly presented to the Court
for its revie~ and consideration.
     Be advised that I have forwarded a carbon copy o1f same to the
Honorable Campbell Cox, District_Judge, to his Chambers at the Na-
cogdoches County Courthouse, under cover of a carbon copy of this
letter.
       thank you so very much, in advance, for your kind and gene-
        I
rous assistance ~ith this matter.

                                         Very respectfully, I remain,
                                             Your obedient servant,




_JLC/grs
cc: Ron. Campbell Cox, II
    Mr. Gordon R. Simmonds
      Case Files - 11.07
                   PDR
                                                   RECEiVED iN .
                                                 tOUf\TOF~IMINM. APPEALS
                                                          APR 22 2015
                                                       Abs; Acosta, Clerk
                                XR THE COURT OF CRIMINAL APPEALS
                                           OJF'     TEXAS                     DATE: 04~~;     ts
                                                                              FILE IN WRIT FILE
                                                                              BY:    L/cll-
                                           NO. WR-81,430-02




                   ON APP~ICATION FOR A 91IT OF HABEAS CORPUS
                 CAUSE NO. F1017409 IN THE 145TH DISTRICT COURT
                             FROM NACOGDOCHES COUNTY


                                AlPJn.ltCAft'S IOTXC! TO TO COOT
TO THE MOST HONORABLE MEMBERS OF THE COURT:
        111M! Court's Order filed_JanW!lt'y 14~ 2015, ootes that the Program Superri~
sor of the   'fD9 8 s    Mail Systemn ~roinators Panel provided the Oourt m~ an af-
fidavit attesting that the ApplicaJrit, _Jamarios             (~~ton   ("Canton"), had mailed a
legal    item flr@m the Robertson Uirlit on_JaJnwney 17, 2013.            The Court determined
that further mforomaticn           ~      required fer resolviliDg ttlhe issue of tihether Camton
had     timely    filed his Petition for Discretionary Revie'IS (''PDR09 ) .        The problems
mth   detex:mi!Idng the datca em          much    Canton°s flDR had been placed into the inter-

nal Legal t«ll2ill. Systtm of the Robertson lUnit, is that Canton had root pe:soMlly
Riled his l?DJR;        rather~     it was mailed by his prochein ami who has beeHn assist-
ing Ca11mtcn du-oanghcut lhis postccnviction jp>ll:'oceedings ..

        On to mil Canton's IDR out in          atrn   envelope that bore S:i.!mrmnoms'   nallD2   in the retum
address field of the envelops contailraing ~ PDR; thus, it is SiH!Imonds'                        IMIIRe

that was entered in the prison's legal Mail Log on the date that Canton's PDR
was mailed to the Court of Crd.minal Appeals, and oot Calnton •s.                  Acccroingly the
eoures   request for prison officials to cheek the mail legs for "legal or spe-
cial mail sent by Applicant dundng the period from. January 1 11 2013, until April
5, 2013, •••• " rill oot bear any fruit.
       Cantoo has included exhibits with. lhis Petitio1111 for a Writ of MmndamLus he
has filed in this Court, which will aid the Ooort in determining Wether canton
!had timely filed his PDR, and these are:
       EXBIBD A: OPINmN OF 1'HE OOUIRT OF APPEALS ON AFFIRMING THE SENTENCE MlJ)
                 S FROM
                 MARCH 17th 10 mE 22oo, 2013.
       mmui1' IP.:. DECLARATION OF OOJRDl»lli.S~S A1TES'l'ING ro THE EVENI'S AND
                     CIRCUMSTANCES J!WQUmDZG HI~ TO MAIL CAm:ON °S lPOO AS IF IT WERE
                     HIS MAIJl...

       To recap and restate: Canton's PEtiTION FOR A mtiT OF MANDAMUS                    'WaS   Eiled
tthis HoOOICable Couct of Oewber 17, 20ll.4, so U: ws filed by the Clerk sometime
before       WHEREFORE, P!REMISES OONSIDEWED, Canton respectfully prays that this Court

mll oonsolidstte this instant· pJroCee. 1771951, being presently :ii!m1:arcerated
at the ]Robertson Unit of the Correctional Institutions Division of the Texas
Department of Oriminal_Justice, declare ll.mder pemalty of perjucy fdmt tlhle facts
and sbltements amntained in this APPLICANT'S NOTICE TO T!BE COURT~ are true and
corr~t;   and    I furtller certify that a true and couect carbl>n copy 't1aS seJLVed
on the following individual by regular U.S. Postal Service filt'st class mail, by
depositing sama, enclosed in a postpaid and properly addressed envelope; into
the prison's internal Legal Mail System under the Prison Mailb:llx IRul~, oo this,
the SE.VEN'I'EDml day of APRIL, 2015, addressed to:

      Chambers of the Honorable Campbell Cox, II
      145th Judicial District Court
      Nacogdoches County Courthouse, Room 220
      101 West Main Street
      Nacogdoches, Texas 75961




DATED: April 16, 2015
                                                                  L.       CANTON
                                              §
                                              §            I R MA T ! " S
                                                         DIECLARATXO!N
COUIITY OF_.JOIJ!S                            §

                          DECLARATION OF GORDON R. S!MMORDS
TO THE HONORABLE_JUDGES OF THE COURT OF CRIMINAL APPEALS:
         My name is Gordollll R. Simmonds, I am o\rer eighteen years of age, of sound
mind, capable of mald.ulg this Declaration, and personally acquainted tdth the
facts herein stated.
       · I am an immte confined at the French Robertson Unit of the Correctional
Institutions Division, of the Taas Dap.surtzP.Jterrnt of Criminal_Justice,      Jl..@cated ;im
_Jones Oomty, Teas, near Abilene o         I do hereby certify and declare that I have
assisted other inmates as a paralegal since 2001, helping them with researclling
the L..~ and coort cases relevant to ~ir &etion (criminal and civil); and in
preparing and filing papers, petitions, briefs, and motions, in the Federal and
State courts.

         Jamarios I.e Christopher Camton approached me· in February of 2013, asking
that I explaiml to lhd.m the mechanics and        procedt~res   for pursuing postoonviction
relief.        The 1\ielfth Oou.urt of Appaals affit'Wl2d Chris 0 conviction and sentence
on ~ 20, 2012, making his Petition for Discretionary review (JPDJR) due on
or before _·Januaey 19, 2013. Chris filed a timely request for an extension of
time   fbell v. State decision that holds that an inmate's papers are deemed to be filed
at the t:im2 they were delivered to prison authorities for mailing to the court,
and Nar at the time they were stamped by the clerk of the court.          It has been
long-established by the courts that an inmate's papers are· deemed to be filed on
the date that the inmate had declared that he or she had· deposited the papers
into the prison's internal mail system, regardless of the date that the prison's
mailroom log shows that the papers were actually mailed out by the mailroom's
staff. See Houston v. Lack, 487 U.S. 266, 274, 108 S. Ct. 2379 (1988); Sonnier
v. Johnson, 161 F.3d 941 (5th Cir. 1998); Spotville v. Cain, 149 F.3d 374, 378
(5th Cir. 1998}; Richards v. Thaler, No. 11-20803, 2013 WI. 809246 (5th Cir. Mar.
5, 2013); Byrd v. Thaler, 2011 U.S. Dist. LEXIS ~(N.D. Tex. 2011); Ex parte
Sinegar, 324 S.W.3d 578, 581 (Tex.Crim.App. 2010).
       On-is and I met in the Law Library during the 2:30 p.m. to 4:30 p.m. ses-
sion on Friday, March 22, 2013, so that·· I could have him sign everyehere that he
had to sign; a!Dd hand his PDR over to him in a m:-it envelope I had already pre-
pared and addressed so that all he would need to do is affix the proper postage.
Altogether, ·I had prepared three envelopes for mailing: (1) the original for the
Court of Criminal Appeals; (2) a carbon copy for the District Attomey of Nacog-
doches Ooonty; and (3) a carbon copy for the State Prosecuting Attorney.        Chris
told me, however, that he did oot have MY stamps, and that he had been unable
to find anyone who wuld lend him the stamps he needed. Olris was housed in a-
Building in medium custody, and medium custody immates are greatly restricted as
to how much they are penni tted to spell'id each month at the Oommi.ssary. Chris. did
tell me that he had money in his Inmate Trust Fund Account, which would prevent
him from mailing his PDR and copies out as an indigent; and that his building
ws not scheduled to go to the Commissary until Wednesday, March 27, 2013, which
was a date that wuld be much too late. I told Chris that his PDR BAD to· be de-
posited into the prison's mailbox 1BAT MY, March 22, 2013, before midnight. So
I reassured Chris that he did not need to wrry because I would take the three
envelopes with me and take care of everything for him.

      I am indigent, and have b!en so for quite some time.        I have not been to
the Commissary in eleven years (give. or take).       I decided to mail Chris' PDR and
carbon copies out in envelopes that contained ·MY name and infoDI!Bltion in the~"
                                              .   I                                  ...

tum address so that I could mail out the three envelopes under MY indigent sta-
tus. tJhen I got back to my cell, I addressed three more writ/catalog envelopes,
filled out an INDIGENT POSTAGE REQUEST FORM, put everything in mY INDIGENT MAIL



                                        -2-
 ENVELOPE and deposited it into the prison mailbox on March 22, 2013, around 5:00
 p.m. as   r   lias goind to fthe Mess Hall for supper. '

       On 'fuesday night, March 26, 2013, when the mail was being delivered to us
·,I ms given my INDIGENT MAIL ENVELOPE that, I had deposited into the mail on Fri-
 day, March 22, 2013. The envelope was not anpty, and men I opened it I found
 to my horror that the contents \'las everything that I had deposited into the pri-
                ,                            I
 son mailbox on the preceding Friday. The envelope and its contents had been re-
 turned to me, in error, unprocessed. When I went to breakfast Wednesday morning
 I carried the INDIGENT MAIL ENVELOPE with me and once again deposited it into
 the prison's mailbox to be. picked up by mailrcom staff later that moming, March
 27, 2013.
       I had a Law Library session scheduled for 12:15 p.m. later 'tbmt t-Jednesday,
 March 27, 2013. When I went there, Officers _Johnny G. Snyder and Shawn M. Elli-
 son were supervising the session and processing the Indigent Mail. The FDST
 thing that I wanted to kno'W was 'Whether my three legal mail envelopes (the orig-
 inal PDR and the two carbon copies) had been processed by them yet.         My INDIGENT
 MAIL ENVELOPE was picked up by Mailroom staff and would h2ve to be sent to the
 La\':1 Library for processing and postage, then, returned to the Mailroom for fur-
 ther processing, logging, and turning over to ,the Postal Service. I discussed
 with Officers Snyder and Ellison the problem regarding my Indigent Envelope be-
 ing returned to me tmprocessed. The concensus was that it had not been picked
 up by Mailroom     s~ff   in the first place, and that it had never left my building
 at all. 'I told the Officers that it was okay -- that there was no foul -- be-
 cause all that really mattered was the date on the certificate of service. How-
 ever, ~s an after note, it was later·leamed that there had been several other
 inmates in my building who had also had their Indigent Envelopes returned unpro-
 cessed to them. One of the "New Boot" officers had seen the Indigent Envelopes
 stacked up on top of the prison mailbox, and the officer, thinking that such t1as
 not a good idea, took the envelopes and set them in a sheJ!if behind the Security
 Desk. The officer left at 6:00 a.m., his shift change, and the shi~t coming on
 ws not informed that they had to be given to the Mailroom staff who would pick
 up the mail at 8:00 a.m. Monday rooming.          The. envelopes sat behind the Security
 Desk tmtil they were discovered during the day on 'fuesday, March 26, 2013; then,
 returned to the inmates whose names were on the Indigent Envelopes that night.

       I do hereby certify and declare, that from March 22, 2006, to the present
 date, I have faithfully and accurately maintained Mail logs of my own, in which


                                             -3-
I entered the dates on which each and every item I have mailed out ms deposited
into the internal mail system of the 'ID9 units to which. I was assigned during,
the period relevant to this Declaration. I further. certify and declare that I
have maintianed my Mail Logs in the regular course of my assisting other inmates
as their paralegal, appointed by them as their agent under the Texas Statutory
Power of Attorney Act to act in their behalf. The dates and notes contained in
my Mail Logs were entered on or near the date or time indicated, or reasonably
soon thereafter, by me, personally. With Chris' PETITION FOR A WRIT OF MANDAMUS
he has subnitted as his EXHIBIT c, copies of the front and back covers of the
"DATEBOOK" I use as my Mail Record Logs, and the "opened book" pages of the rei-
evan~ dates of' March 17th to the 23rd, of 2013, showing the following entry for
Friday, March 22, 2013:
                          PDR       Co.     State
      3 LEG FLT - Tex.Cr.App./ADA/Pros.Atty (CANTON)
I certify and declare that the copies made of my Mail Log and attached as On-is •
EXHIBIT Care true and correct copies of the originals in my possession and that
are available for inspection When ordered by the Court.
      10 SUMMARIZE: When I deposited Library staff until   the   late~aftemoon of Wednesday, March 27, 2013, too late to
be processed and logged;· thus, it sat there until Mailroom staff processed it on
the next day, Thursday, March 28, 2013.

      I understand fully that any false statements made in this Declaration may
subject me to penalties for perjury.     Pursuant to Chapter 132 of the Texas Civil
Practice and Remedies Code, I declare under. penalty of perjury that the forego-
ing statements and declarations are true and correct.
      EX~CUTED   on this, the THIRTEENTH day of APEIL, 2015.

                                            Declarant Further Sayeths Naught,




                                         -5-
A·pr111'1, 2015
.Ht.nlotebla. Ab~l Aooet.a, Clerrh
C:ot.trt of· Crimitll!il Appeals
r .. o,. ,Be:.l 14-JOi ·~ C¢tpitol SU:ttion ·
Austift, Teas$      i'8711•2lOS              .
RE:    U PART£ .JANARIOS LECRRIST('lPH:ZB CAf*TON
       Cou.-t o.f 'criminal Appeal·s No. WR·Sl,4J0•02
       Tl'ial Court Case       t~o •.   F•l011409
Deer   ~hr •
         Aeos tau.
     Bnelosed you will find t.he of!ig!au~l and ooe carbon copy of my
NOTIC2 tQ nu: CeURT tbat t ask be p-romptly p:esented to the Court
foft 1 ts r:evif!w· .end   ccuu~ idera tioill    ..
      Be advill\ed that I h~ve. forvartied a e.a~bon eopy of seune to the
hnc.n·.able Cte.mpbell Co:RJ, Di.a t:rie t ~Jud&e, to his Chamb&lre a~ the tha•
eo3doclut& County Gout'til()uoo • und·er cover of a earbcn eo·py of th.1e
letter!'
         1 tba·ak you eo vcu'y mue.b, in              advanc~ •   for your klnd and &ene""
t't;;us .agss1stance with tb.la &latter.

                                                       Ve1ry r:espttetfully- 1   tre~tu.d.n,
                                                           Your obedient sewvtlnt,




}t.C/gr$
ec; 1klP. ~11                                    IB TUI COU&T OF                                 CBI~lNAL APf~
                                                           0 f                 T I I)~ S


                                                    GfJ.J[ J   J   )f A ..'£   n   I                     1    i




                rlt :fll   C                                                                             r ;~     ,,




to me11 Camton'e          fOI out to an envelope that bon S~s' ~ Sn the ~turm
                                                                 '   •   I                      '   '   '




addl'ass field of the ..velope et.Wite1m~~ tile. PSaf                                           ilms, it     ie s~·       l'tlmS

that :wa entell'£4 in the pd.aon 'a t.e&al Mail log _on the date that ClmtOD's ~
- . mad•.led to tbe Court c:tf Crt~! AppealG, lid not C'.anton°e. ~naly tlu.\
oau.-t•a       r~t        for ~lsen of'f!.c.Uila to check the 111ft11 1Q~e foe "'"le~ _. ~
olol mall G.nt by AppU.cumt durittg U\\t PH'i.od fl'CID .+1A.'mUU'f 1., 201l, wttl April
S, 2013 •• ..,. *' tdll not bur any Uutt.
         Cectoft has iftcluded exhibits tdt.h hl.e htit1on for a Wttt                                           of~            he ·
bl4e ftted itt this        ~t,    Web will &td the Couwt 1fi                                   del~-tli •~ Qmtfm

had timely f1l$d hie Pm't, -                    tr.es& ""'
         !ltllllt'i' Ar CPitUON OF '1'8! murt OF A'PPF.M.S ON AWIBMDG 'J1I8 ~-- AWO
           .     .        OliVICllON lN THi D!B!:Cr APfF.Al. tlfiDmLYING TillS PmTI()ft,
         mtD181T Bt       OFVICIAL laflt' ~ 1ll! COOtn'R OF CJUMI.fJAL APPIALS ~
           . .        .   RELA'roi M DmiSION or··ttW fOi FILING HIS PlTITit'm.
         DIDl1'       ~,,              fROOSES ~:Wl«UW, OmtGin respeatfW.ly pays that thlo                                                                                                           Q)urt.
will consolidate tllle init_,t pyccet!dif!$ BI.K'lk1na a wit of                                                                                                      ~ COI.TJU$,      with
hU origWJ. Pf:C!.IC.Oill& setJ&1na a wit of und~ ·tiaat - . f.lled                                                                                                        $Oflla   U. be•
                                                                                                                                       ··.
tweea C.tebel:- 17• 2014-erul ~r 14, a'Jl4i ~ tlult the Oaw;t. can ea..tme and
COh&i4~¥'   the ~1b1ts filtll.d vt.tb the p$tlt.!OD                                                                for o wt1t: ot                                    ~        so tb:tlt a
tair: and .just       de~UOP           may ·b£;                    ~. · ·




                                       CIITIFICATB OF SIIVIBB
        .· It ..~los L. Canton, Tl.lg.J-i>IU No. 1171951, be1118 pltesatly ~rated
et tbe -~-~ Un1t ·of the 'Con4Cticmal lnatituti.Ons DiVitJi.on of tho T~•·
·~~' of Cd.rd.nal ,.Justke, 6aelct:et under penalty of ptn'jm;y tl~at the fe.(.U
~ •ta~&a eontetfl«1 in tt:tu .A.I'PttCANf'S t«nlCE ·to 1'1! ~. ue true eftd·
~f)etJ and I fur~ eeJ,"Ufy t,b&t a tnUt and ·con'ec.t ~ben copy watJ .M~
• the· foll~ indiVidual by ~lei" u.s. Pos~1 Scillvteut fint otaee maU, by
~ltittg same, $1Clooed in a postpaid and ~ly ~~ uwel•, into
tl'dii prtacm•e 1ntema1 Ieael Mall Syst• undet' the Pr-ison Haillxm !ule, otl this,
the -SIV~ ckly of APBIL, 201S, ~~tid to:

      Cb$1!ibers of tbe Honorable C&JDt>k11 'Cox, tl
      14.Stb Juc:ltc.lal          D1at~lct                        CoQt't
      tia~og4ocme·f$ ~unty Cou~:tbouse;                                                                 Rooa 220
      UU. West Ma-in St1tee.t                                                                    ·
      Nooadoel\as, Texae·                    7Stit




               :...      .·:.~   -"-   l..   ••   ) ....   ~·   •-"- .:.\,· __   ·~~-.... :.~ •.• _.-;_. --.&.~~::.: ':~:t   •t .. _..... , ........ 1.                                               I·
                                               •
                                               §

                           ·P.!!Y.itli!!!!'-~Y•. FPJ..~~ 11.~. saoaqs
     TO ftll   HONORA&t!~JUOOBS    Of THI COURT OF CRIMliAt. APP~At.St
            My· MliO 1o Gordon a. St~, I am owr ei&hteen yean of ap, of soun4
     mtfid, ~pable of •tdna thf.s Daclaration 1 ami ~soually -.quab.. t4th the
     tau    hel-ein cgteted.
             I am oo ~te Confined at tJle. h'cmc:h iobe~tson Unit of t:)u, Conec.tionsl
      InetitutiOilB Di'rieion, of tl1e Te~ Department of Crituinal .•JU&Uce., located 1m
     }Qnee Colmty, T~~, OO.'IIr Abilene. 1 do hera'by ~tify am! deelate that .I ·have
      Uflbted ether inmates as a parel.,.l shtce 2001, helpitlg them vith reseai'ChiOS
      ·the law~~· cases nlevant Ut their oeticm (cri611ni\1 end civ11); aNI 1n
      preparing end filini pQpen, peti.c.i.Ol'W, Ot'"ieft, Md· motiemt, tu the ~Ill elld
      Sti!te ~t;a •
           .....fomerios te                                             .,   .




hl&l JW .ita&i t!ec.isA..ort dl.at boldP that en i~mt(.} • G [iaperu an deemed to be filed
at ttm. time they were. deU.wl\'ed to prison e~thoritles ff)r maillt'lg to· the COUI't,
aoo wr at Che time they ~e a~·:by 'the olerk. of the court. It has ·been
l.oo&•eetablitbed 1>)1 thO. ~u ~t en in1lilltlte•s· pagers an deamed to be filed em
                            .
                           :~~:~~:                   .          .         .
the date that the lmlatf.l~iied declared tbat bt or· she had depoel~ tb1l fllap&\'s
      •                    .·1'"


~to the prleon•s intum&l., maU system, rugardlesa of tho date that the prison's
~lreom los shO\Ss that the ~pers wre actually mailed_ out 'by the meUI'OCIJB'e
Otaff. Jilt tgtpp Yt yP&\ 1 487 U.S, 266t 274, 108 S. Ct. 2Jn (1988}J §!N)ia.&
X• Jsbllf!'4b 161 F.Jd 941 (Sth Cirr. 1993); ~B!tv&U!, v .• CA!A, 149 F.ld 374, 378
($th CU. 1998)1 )l?:Shs;nle, Y.· 'lhs!St No. U-.2000.3, 201l ta 809246 (Sth Ci:r. Mar.
S, 201l); ,BY!!'$) t• Thele;-,. 2011 U.S. Di.st. t.Dl$ (;480 (N .• n. Tex. 201'1)& !!..IBM
§!l'lG~f!tr, 324 S'.r~ .. )ct .579, 581 (Tex. Crlm. App .. 2010).
         Y for We State Pr.US4CUtin& .. Attm'M)'• OnriJJ
told me, howevc, that ha did not hav4! liN stamps, mtd- that.· he ruad be•· unable
to firrd mayCilne wbo t&-oul~ l~nd him tbe stGps be iteeded.      0\ris 'lliU ~d 1m 8•
Buildin& in ..Uunt cwetody, · ~ medium wstod)' tree us, •n et:eaU.y nsta-1¢ted •
to bN ;QIUC.h they ere permitted to spend eaeh motsth at the CcaW.sliOtf.. Chl'le did
tell • tl1at he h«l mcmca~ J.o hie I~tte Tnwt Fund AccioWlt, which vmul4. pnveot
hi$ fll"om mdlf.n& his ma and copies out as at' lndi~mc.; and' tb6t his bui141Qa
wae Mt ~led to rP to the Oomismary ·until Wednesday, March 27, 2013, t.Jhlch
was a dDt$ that vault! be .cJ'I; too late. l told Chris that Me '1'01 161 to be de•
Jl08lted into th4l! ·Pl"ison's mailbo~   1ftA! BtYt   Mat$h 22, 2013• bef~ mldlli&bt~    So
                                                                      /


I nusured  liNVEWPE and deposited it int.o ~ ~ison mail.bOx".en March                22.   2013, around .$:00
 p.m. as 1 was l")ind to dJe. ·Mus .P.all for      ~pper.

        on ~Y ni&ht, March 261 2013, uhen;._the mail-s bein&                      daU.vered to us
  1 ••  &1,_ -.r ootamr MAtt trSVELOPI that 1 bad deposited into             the am11 on trri•
  day, ~ 22, 201.1. ~ envelopa t~ae •~t ~ty, and Whelm 1 opened 1t 1 t'OUI.'Jd
  to my boner d-.at the ecmtenta was everythin.s that I had depo$ited into the pr1•
  eon mtlilbtta en the ~1\i Friday. 'Dte envelope ana tta contents bad been re•
. turned to me 11 in enor, unp£'0C..Used. mten I went. to breakfast ~Y aomin&
  I cwrried the INDIGENT MAIL ~E with me m:ld onc:.e a&&1n deposited it ittto
  the pri$0£) 0 & ll!a\U.oo" to be. vtel«ecl up by rrail.l'oGtt aWf later that lllOrnitt.t, 'Nard:~
 2i, 2013.
           :t bad a Law l.ibra~:y seeslen ee.baduled for UdS P•llh leter that Wedf.tes&ly 1
. ~ 21, 2013. Uh~.n I \&!eDt thue. Offlc.ant .Johnny G. Snyder and Sb.wn M. tnli•
  son V4Ure supervising ·die tessiofi aJld ~u$1n& the IncU~;ent Ma:U. 'nh't Fl!ft
   tld.ns t'Ytt ! wanted to lmow wu wl:tether my ~ legal mail anvelo~ (the ori&•
  inal. POl and· the biO ~arbon copi.es) had biten. proe.mteed by ~ ~t· M)t ttmicsrr .
  t-iAiL f!W!tQJi waa piclmd tip by Mailroom iJtaff and W'OUld have to be sent to the
  taw Ulllrtnry for ~sins; and pcst.•ge, then, nt~ed to the Mat~ for fur•
 ·t~uar prooe$Slf18• logging, and tuming GV!it' to tl1e Postal SerVice. I discusst.~
  vith Officws Snyd~~ ar:~d .E1Usoo tljt.e probl&til n&arE$k wt1.1 tileJ W'flt. diBcfA?Iiftd durirJ& cl.e d&y • ~uy, March 26. 201li t:be:c,
 ~retum'ad to th~ inmates \.M~ t'~S w.are on the !roigGnt if.4Tv'' l ateted the dates on ubidl oadl. 4Wd evuy item I . , . maUGd out vas ~ted
 blto the 1nterual .-11 eyst.em of th0 -.rDgl units to i.'bich I ••. sniped dw:irt:
 tit& potiCcl telew~nt to ~ ~lmtaticn.. I further .~tUy and dee-lara that t
 have· uaifttianed my Ma11 togS in the rct&ulor cou~e· ~f. my assistiu& oth~:t ~tes
 as theu pal"&le&Sl• awolotfid by them e their· eaerit ~ the Texas ·Statutory .
 1~ · of .1\lto\"nQ)' Ac~ to act in their ~lf • :·. ·The· dateS and notes ocmtah'wd 1ft
 ~ ~11 Logs were em~ on or ttear the date cnr time tndieeted, or ~ly
 soor• thereafter, by me, pet·~Uy. With Chr'ls' PUITION roR A t'IJ!IT M t:W1~l!US
 he tjlls wbmttted lilr& his maett C; copies of the front aod baet -~,N of the
 t'Ml'EBOOf(~.r I use as my t4ail ~ro l.o&4 ~ IU'ld the noper.ed book'• paaes .of the wl•
 e~.s·t datu of Mat'Ch tith to th.il 23rd, of 2013, shwina the follw1a,s entry far
 id.day, ·~d.l 22 • 201~h
                                                              POl      Co.          State
       l LEU 'ltt:r • Tex.Cr.App .. /ADA/PrC'Js.Atty (CANTOI)
 I certify .ond declara that. tl~ eop:t.~s mfide of m.y ~..ail Lo& $nd at.tadl~ as ~a •
 ltmlBit C aye. true and c.orrec.t c.op1em of the orlg,inale :bt my po$soosioo ~· that
 are 3VLd.J.abte for inspeQUctt wl'.!en ordered t.y the Glu'!'t.
         m SlJfj~l~:                                ~ ! deposited
                                          Chris's ?OR into .the prlscm*s Jnteroal le•
 ~·1 ~tail System at 5:00 o'e.loek in c;.~ ~fternQoo of ~Jard.1 22, 2013, M41iUr~ • ·
 ploy~ bat! ulrrwdy b:i:w 'h>l ~nd picked up the mr:Ul for that day, 41 P'r!d~)·$ thus,
 the 'hld~nt. Nail. env~lopsa a~c.~ an wp of the wilOOa, oo~e Qf ~ Uiail-
 box. bdn.% too 6inall for: the En\;,.elcpes ·e,o                               ~    d.topped J:rtto the. mailbox its;al.f • viU
:not aoing tC.           l;;(i pie~                         up until $'00 o'c.tock ~.m. ~~y. Mart.b         25,   2013~   Scs.e•
 t~ w~            d'le ~c::ikand, tOO 2tack of J;nd:t.iJ,(\lnt ~l Ulv'talc~ ~l::CA ~ved fron'i a ..
· tor; thfit mailbox ar.d set. on a sh111lf' bat"J,t~ the $6)Curity OQa&;. btiere tl'JGY sat ~til
  hi:i~ cU.f..\t.Oiiet-ed 1$m!~timc during tha oa.y 1.'\.2e$d4ily, ifa1rah 2G, 2013~ .~nlG ~llJtJ/~ed
                                                                                                        ,;;.. I

   t.hat niaht aftut' SsCO p.m. to t'l'l~ i.nmate$ w t.ii~G!U ench ~elo-pe ·bal.ur1i.at
  ~Onlt8J.\'led ..Jafllari0fll 1£tl:'tiSir.QPhet' C!lUtOfl'S ·mm ,q,a;, "logg~H tl2 bf;l!llg nmailedt't OUt
 on   ~h     23, 201.3. '!be                                 aut•aci~ rr~~u   vas   t'Dt   tatum back t.o t.Ml Mn.UrQQm by lAw




                .'. .'./ ~-.'.-) :~~.   i~
                                         '   ·.   "•/
                                             ' ..' ''   ~
                                             _,;.•
                     lat~·~tt~t'fiOOn af Wecl~y, f'.a1reb 27, 41013, tQO late tc
Library sta.ff .unU.l thtt
be proees.Hd tmd .1~; t.hus, 1t E!il~ ~e until t•1ailroom st4ff pl'QC'.eseed it on
· the neat day,. UlUreday • 'March 23, lOll.
         l li.tllderstatld fully that amy false stat~t' made in this »eclara.ti.tm •Y
subjKt me to penalties for ~tJury• Fur,.U&flt to ~ter 1.'32 of the TeM$ Civ:i.l
f~ac:.U~ and R~tt.ed1es Cooe. I deel~ tJnder penalty of perjury that the fOW$0*
!t!l& stataraents· ami d(1C.bn:atf.ens ere true afld correct.

       ;~.TX